Mr. Justice Hutchison
delivered the opinion of the court.
Appellant was convicted of carrying a weapon and says that the court erred, first, in overruling a motion to dismiss the action, second, in overruling a demurrer, and third, in weighing the evidence.
The theory of the motion to dismiss was that the information charged more than one offense because it alleged that defendant “portaba y conducía” the weapon in question. The argument in the. brief, however, seems to be based rather upon the idea of a disjunctive averment notwithstanding the substitution of the conjunction “and” in the information for the disjunctive “or” of the statute. Obviously, and conced-*345jug for the sake of argument that the -words “portaba y conducía,” differently from the case of People v. Díaz, 35 P.R.R. 212, are not synonymous, the information herein does not charge more than one offense, hut a single offense alleged to have been committed in more than one way. See People v. Rosado, 35 P.R.R. 699.
The demurrer was for want of facts sufficient to constitute an offense under the law of 1924 for the reason that a gun (escopeta) is not a weapon of the kind enumerated in the previous law of 1905. The question here raised was decided adversely to appellant in People v. Rodríguez, 35 P.R.R. 253.
After a careful reading of all the testimony we are unable to agree with appellant that the evidence is insufficient to support the judgment or that the judgment is contrary to the evidence.
The judgment appealed from must he affirmed.